Citation Nr: 0414651	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fibromyositis prior to April 15, 2002, and to an evaluation 
in excess of 20 percent on and after April 15, 2002.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active military duty from May to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision, which denied 
entitlement to a disability evaluation greater than 10 
percent for the service-connected fibromyositis secondary to 
spondylosis of L5 and spina bifida occulta.  

The case was before the Board in June 2001, when an acting 
Veterans Law Judge (formerly Board Member) remanded the case 
for further development.  The case was again before the Board 
in October 2003 when it was again remanded for additional 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

Although the AMC has undertaken some of the actions required 
by the October 2003 Board remand, such as sending the veteran 
correspondence which provided notice of what evidence he was 
responsible for obtaining, and of what evidence VA would 
undertake to obtain; it is clear that some of the requested 
development has not been completed.  The Board notes that the 
veteran's service-connected fibromyositis is rated under the 
criteria for limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5021 (2003).  In this case the affected part is the lumbar 
spine.  The criteria for rating limitation of motion of the 
lumbar spine were revised in September 2003.  68 Fed. Reg. 
51454-51458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a).  The veteran has not been apprised of the new 
criteria, and the claim has not been adjudicated under the 
new criteria as requested by the Board in the October 2003 
remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, while the Board regrets further delay in this 
case, the Board has no choice but to again REMAND this claim, 
in order that the RO may carry out the development previously 
requested of it.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

The AMC or RO should readjudicate the 
veteran's claim in light of the old 
rating criteria contained in 38 C.F.R. 
4.71a, Diagnostic Code 5292 (2003); and 
the new criteria contained in 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine, Diagnostic Codes 5235 to 
5243).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case that 
informs them of the new rating criteria.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


